Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present amendment was filed on 07/19/2022.

Previous Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 were previously rejected as indefinite for lack of antecedent basis. Independent claim 1 recited “electronic information” and the other claims recited “the information.” Due to the applicant’s amendments, these rejections are withdrawn.
Claims 8-17 were previously rejected as indefinite for lack of antecedent basis. Independent claim 8 recited “a remote system” while other portions / claims recited “the remote computer system.”  Due to the applicant’s amendments, these rejections are withdrawn.
Thus, all of the previous rejections under 35 USC § 112(b) are withdrawn.  

Response to Applicant’s Amendments / Arguments Regarding 35 U.S.C. § 103
Response to Applicant’s Amendments / Arguments

	The applicant’s remarks, on pages 9-12 of the response / amendment, which is included below single spaced, with the examiner’s comments double spaced, and the examiner’s emphasis of the applicant’s arguments in bold, is included below. The applicant argues the features which allegedly distinguish over the previously cited references cited in the 35 U.S.C. § 103 rejections.

IV. Applicant's Reply to the Rejections Under 103 
The Examiner has rejected claims 1-2, 4, 8, 13-14, 16 and 18-20 under 35 U.S.C. § 103 over Redberg in view of Shin. See Office Action at 3 et seq. Claims 1, 8, and 18 are each independent. Applicant has cancelled claim 4 without prejudice and expressly reserves the right to present claim 4 in a continuing application. 
The Examiner alleged that a combination of Redberg and Shin teaches each element of the independent claims. To expedite prosecution of this application, applicant has amended independent claims 1, 8 and 18, and respectfully submits that the combination of Redberg and Shin does not teach each element of the amended independent claims. 
Redberg describes a multi-factor authentication system in which a first factor includes verification of user credentials, and a second factor relies on a one-time password -9- (OTP) that may be generated using a PIN or a biometric input. Shin describes signing electronic documents using biometric information. Authentication of the biometric information is then required to access the secured document. 

A. Claims 1 and 3-7 
Amended claim 1 recites an apparatus for authenticating electronic information in which a device has two or more different biometric sensors. The authentication process includes activating at least two of the two or more different biometric sensors based, at least in part, on a sensitivity of the electronic information and capturing the at least two target biometric credentials using at least two of the two or more different biometric sensors. 
Applicant respectfully submits that neither Redberg nor any of the other references cited in the Office Action nor a combination thereof disclose or suggest that the authentication process includes activating two or more different biometric sensors based, at least in part, on a sensitivity of the electronic information and then capturing the target biometric credentials using two different biometric sensors. For at least this reason, applicant respectfully requests withdrawal of the rejection of claims 1-7 under § 103. 
	
The examiner has cited new references Harris and Hassan.  While Redberg does teach different types of electronic sensors Redberg does not appear to explicitly teach two biometric sensors being used. (Redberg, [0045])
Specifically, the newly cited Harris teaches activating biometric sensors based on the sensitivity of the electronic information, as discussed below. Additionally, newly cited Hassan explicitly teaches the use of two or more biometric sensors.

B. Claim 2 
In addition to the reasons provided above in § IV(A), applicant notes that claim 2 has also been amended. Claim 2, as originally filed, recited that "the application determines the target biometric feature based on: 
· content of each field of the electronic information that requires the authentication; 
· authenticator behavior; and
· capabilities of the device." 
The rejection of claim 2 was based on Shin which the Examiner alleged teaches "determining biometric features based on 'the capabilities of the device."' See, Office Action at 7. 
Applicant has amended claim 2 to recite that the target biometric feature is determined based on all three of (1) content of each field of the electronic information that requires the authentication, (2) authenticator behavior, and (3) capabilities of the device.- 10 - Reply Dated July 19, 2022Applicant respectfully submits that the cited references do not show or suggest determining the target biometric feature based on all three of the aforementioned criteria. For at least this reason, application requests withdrawal of the rejection of claim 2 under § 103. 

	The examiner asserts that Redberg teaches that use of biometric characteristics such as typing speed, which correspond to behavior of the user. (Redberg, last sentence [0005]) This feature is discussed below in the rejection of claim 2. Additionally, newly cited Harris teaches using the content of the electronic information (i.e., sensitivity).

B. Claims 8-17 
Amended claim 8 recites a mobile device that includes two or more different biometric sensors for authenticating electronic information. An application running on the mobile device determines a target biometric feature for authenticating a subset of the electric information based, at least in part, on a sensitivity of a segment of the electronic information. The application further captures the target biometric feature to authenticate the subset of the electronic information using at least two different biometric sensors of the remote device. 
Applicant submits that none of the cited references individually or in combination teach or suggest the apparatus of claim 8. In claim 8, the application running on the mobile device determines a target biometric feature based, at least in part, on a sensitivity of the electronic information and captures the target biometric feature using at least two different biometric sensors. For at least this reason, applicant respectfully requests withdrawal of the rejection of claims 8-17 under § 103.

The examiner asserts that newly cited Harris teaches the above emphasized features, as well as using the sensitivity of the document, as further discussed below. 

C. Claims 18-20 
Amended claim 18 recites a method of authenticating electronic information in which a one-time password OTP is generated using a token stored on a device, the electronic information is displayed on the device based on the OTP. As the electronic information is viewed on the device, a target biometric feature is captured based, at least in part, on a sensitivity of the electronic information. The target biometric feature includes two or more biometric features that are used to authenticate the electronic information. 
Applicant submits that none of the cited references individually or in combination teach or suggest the method of claim 18. None of the cited references individually or in combination teach or suggest capturing at least two target biometric features of the viewer based, at least in part, on a sensitivity associated with the electronic information and using - 11 -Application No. 16/924,315Attorney Docket No. 104-605Reply Dated July 19, 2022the at least two target biometric features to authenticate the electronic information. For at least this reason, applicant respectfully requests withdrawal of the rejection of claims 18-20 under § 103. 

The examiner has cited new references Harris and Hassan. While Redberg does teach different types of electronic sensors Redberg does not appear to explicitly teach two biometric sensors being used. (Redberg, [0045])
Specifically, the newly cited Harris teaches activating biometric sensors based on the sensitivity of the electronic information, as discussed below. Additionally, newly cited Hassan explicitly teaches the use of two or more biometric sensors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0279795 to Redberg (hereinafter Redberg),  in view of US 2015/0220717 to Shin (hereinafter Shin), in view of US 2020/0293684 to Harris et al. (hereinafter Harris), and further in view of US 2020/0053076 to Hassan et al. (hereinafter Hassan).   
Regarding claim 1, Redberg teaches,
Apparatus for authenticating electronic information, the apparatus comprising: 
a device comprising:
hardware that displays the electronic information; and 
Redberg teaches “the client device to display information regarding the access request.” (Redberg, middle [0053]) 

Redberg teaches a biometric sensor that case sense fingerprints, retina scans, facial scans, or “any other biometric input receiving means,” which corresponds to multiple biometric sensors. (Redberg, middle [0045]) Redberg at the end of [0005] teaches multifactor authentication (MFA), which one of ordinary skill in the art would understand as including use of multiple biometrics in authentication. Additionally, newly cited Harris teaches multiple types of biometric authentication, as further discussed below.
an application running on the device that: 
Redberg in fig. 5 depicts the Client Device 502 (“device”) which includes information being displayed (“displays the electronic information”). Redberg in figs. 2 & 4 teaches a Browser 404 and a Second OPT Generation Module 220 / Client Device Based OPT Generator 406 (“application”) running on client device 202 (“device”). 
generates a one-time password ("OTP") using a token stored locally on the device; and 
Redberg in fig. 2 and fig. 4 teaches generating a second OTP (“a one-time password (OTP)”) using a OTP generator 220/406 located in the Client Device 202, as discussed further below. Redberg also teaches, in the last sentence of [0045], using “common input parameters” (“token stored locally on the device”), further explained below.
Specifically, Redberg in the last two sentences of [0045] teaches how the OTP generator in the client device 102 generates the second OTP (“OTP”) from “common input parameters” (“token stored locally”).
The examiner notes that the “common input parameters” of Redberg are common because Redberg teaches the client 102 generating a OTP and the authentication server 108 generating a OPT, both using a common algorithm and common input parameters (stored on the client 102 and the server 108), which allow both the client and server to generate matching one time passwords (OTPs).  
using the OTP, provides an authenticator access to the electronic information on the device and initiates an authentication process for the electronic information, the authentication process comprising:
Redberg in fig. 4 teaches generating the second OTP (“OTP”) in the client device’s OTP generator and sending it to the Application Server 410 and the Authentication Server 412. 
	formatting the 
Redberg in fig. 5 teaches a client device 502 that displays “scan fingerprint.” Redberg in the last three sentences of [0071] and in [0072] also teaches scanning the fingerprint. The examiner interprets the display of the “scan fingerprint” in fig. 5 as corresponding to “formatting … for display on the device.”
prompting the authenticator for a target biometric credentials 
Redberg in fig. 5 teaches the Client Device 502 which displays “Scan fingerprint,” which corresponds to “prompting the authenticator for a target biometric feature.”
authenticating the electronic information .
As discussed above, Redberg in [0058] teaches the above steps which the Examiner interprets as corresponding to “authenticating the information.”	
capturing the target biometric credentials submitted by the authenticator using at least two of the 
validating the target biometric credentials submitted by the authenticator; 
generating an authentication using the OTP and the target biometric credentials; and 
Redberg in the middle of [0058] teaches the second OTP generation module 220 generates the second OTP (“OTP”) in response to confirmation by the user of the access request and the access attributes by verifying himself/herself using a biometric sensor of the client device 202 to client OTP generation module 220 via a biometric sensor of client device 202.
Additionally, Redberg teaches multifactor authentication, which includes multiple biometrics, as well as multiple biometrics, as discussed above.
Redberg fails to teach, 
formatting … electronic information
prompting … based on content of the electronic information, the sensitivity and capability of the device …
authenticating … by embedding the authentication into the electronic information.
However, Shin teaches, 
formatting … electronic information
Shin in fig. 6 teaches Step 6-2 (see [0111]) the Smartpad (Android) receiving an electronic document that includes an encrypted fingerprint feature point, then in Steps 6-6 to 6-11 of fig. 6 (See [0113-114]) of Shin the Smartpad and it is embedded Fingerprint Reader perform a fingerprint scan of the user. The Examiner interprets this as displaying the “scan fingerprint” (and performing a fingerprint scan) as being in response to receiving the encrypted fingerprint information (“electronic information”) in the electronic document.
prompting … based on content of the electronic information, 
The examiner notes that the applicant’s specification describes “the sensitivity” as being the sensitivity of the electronic document, which is taught below.
Shin in fig. 6 teaches Step 6-2 (see [0111]) the Smartpad (Android) receiving an electronic document that includes an encrypted fingerprint feature point, then in Steps 6-6 to 6-11 of fig. 6 (See [0113-114]) of Shin the Smartpad and it is embedded Fingerprint Reader perform a fingerprint scan of the user. The Examiner interprets this as performing a fingerprint scan in response to receiving fingerprint information in the electronic document (“based on content of the electronic information”) and also because the 
authenticating … by embedding the authentication into the electronic information.
Shin in [0010] teaches “a biometric information acquisition unit configured to acquire biometric information to be inserted into an electronic document.” The Examiner asserts that the biometric information acquisition unit corresponds to the Fingerprint Reader of fig. 6. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches displaying a request for and performing of a biometric scan and generating a one time password in response to the biometric scan, with Shin, which teaches the use of an electronic document that is sent to a client with biometric fingerprint information, which causes the client to display a request for a fingerprint scan that is performed, and then enables the client to attach (“embedding”) biometric information into the electronic document. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of an electronic document, which includes information used by a client device, to allow the client device to attach additional information to the electronic document, which is then forwarded to a server / remote computer.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics for authentication, with Shin, which teaches the use of an electronic document that is sent to a client with biometric information and then the client uses the electronic document to determine the biometric to use for authentication and to also select the biometric based on device capability. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of a server / remote computer to determine the biometric to be used for authentication at the client device.
Redberg and Shin fail to teach,
activating ; 
		Harris teaches the above features,
Harris teaches that where a resource risk is greater (“a sensitivity associated with the electronic information”) that biometrics may be used in addition passwords and other credentials. (Harris, last three sentences [0025]) Harris also teaches the use of multiple types of biometric data such as “fingerprint data, facial recognition data, 3-D body structure data, deoxyribonucleic acid (DNA) data, palm print data, hand geometry data, retinal recognition data, iris recognition data, voice recognition data, etc,” which would required different sensors. (Harris, middle [0031])
While Redberg does teach two or more biometric sensors, as discussed above with regards to [0045] of Redberg, Redberg and Shin do not teach the use of sensitivity of a document to activate a sensor(s).
prompting … based on …, the sensitivity
The examiner asserts that Harris teaches prompting of biometrics, as well as determining biometrics to be used based on document sensitivity, as discussed above.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics for authentication, with Shin, which teaches the use of an electronic document that is sent to a client with biometric information and then the client uses the electronic document to determine the biometric to use for authentication and to also select the biometric based on device capability, with Harris, which teaches where a resource risk is determined to be greater (“a sensitivity associated with the electronic information”) that biometrics may be used in addition to other credentials. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to determine whether or not to used biometrics in authentication based on the resource risk / document sensitivity.
Redberg, Shin, and Harris fail to teach,

Hassan teaches the above features,
However, Hassan teaches “two biometric scanners 106-A, 107-A such as a fingerprint reader, iris scanner, retinal scanner, cameras (for facial recognition), and the like. (Hassan, second half [0022])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics for authentication, with Shin, which teaches the use of an electronic document that is sent to a client with biometric information and then the client uses the electronic document to determine the biometric to use for authentication and to also select the biometric based on device capability, with Hassan, which teaches biometric authentication where two biometric sensors are used. One of ordinary skill in the art would have been motivated to perform such an addition to utilize two biometric sensors for authentication.

Regarding claim 2, Redberg, Shin, Harris, and Hassan teach,
The apparatus of claim 1 
Redberg teaches,
…
authenticator behavior; and 
Redberg teaches that use of biometric characteristics such as typing speed, which correspond to behavior of the user. (Redberg, last sentence [0005])
Shin teaches,
wherein the application determines the target biometric credentials based on: 
content of each field of the electronic information that requires the authentication; 
…
capabilities of the device.
As discussed above in the rejection of claim 1, Shin in fig. 6 and [0113-114] teaches determining biometric features based on the “capabilities of the device.” 

Regarding claim 8, Redberg, Shin, Harris, and Hassan teach,
	Apparatus for authenticating electronic information, the apparatus comprising: 
Redberg teaches,
a mobile device comprising: 
hardware that displays the electronic information; and 
Redberg teaches “the client device to display information regarding the access request.” (Redberg, middle [0053]) 

Redberg teaches a biometric sensor that case sense fingerprints, retina scans, facial scans, or “any other biometric input receiving means,” which corresponds to multiple biometric sensors. (Redberg, middle [0045]) Redberg at the end of [0005] teaches multifactor authentication (MFA), which one of ordinary skill in the art would understand as including use of multiple biometrics in authentication. Additionally, newly cited Harris teaches multiple types of biometric authentication, as further discussed below.
an application running on the mobile device that: 
Redberg in fig. 5 depicts the Client Device 502 (“device”) which includes information being displayed (“displays the electronic information”). Redberg in figs. 2 & 4 teaches a Browser 404 and a Second OPT Generation Module 220 / Client Device Based OPT Generator 406 (“application”) running on client device 202 (“device”). 
configures display properties of the mobile device for viewing a subset of the 
Redberg in fig. 5 teaches a client device 502 that displays “scan fingerprint.”  Redberg in the last three sentences of [0071] and in [0072] also teaches scanning the fingerprint. The examiner interprets the display of the “scan fingerprint” in fig. 5 as corresponding to “formatting … for display on the device.”
using 
Redberg in the middle of [0058] teaches the second OTP generation module 220 generates the second OTP (“OTP”) in response to confirmation by the user of the access request and the access attributes by verifying himself/herself using a biometric sensor of the client device 202 to client OTP generation module 220 via a biometric sensor of client device 202.
Additionally, Redberg teaches multifactor authentication, which includes multiple biometrics, as well as multiple biometrics, as discussed above.
after capturing the target biometric feature, generates a one-time-password ("OTP") using a token stored on the mobile device to authenticate the mobile device to a remote computer system; and 
Redberg in fig. 2 and fig. 4 teaches generating a second OTP (“a one-time password (OTP)”) using a OTP generator 220/406 located in the Client Device 202, as discussed further below. Redberg also teaches, in the last sentence of [0045], using “common input parameters” (“token stored on the mobile device”), further explained below.
Specifically, Redberg in the last two sentences of [0045] teaches how the OTP generator in the client device 102 generates the second OTP (“OTP”) from “common input parameters” (“token stored on the mobile device”).
The examiner notes that the “common input parameters” of Redberg are common because Redberg teaches the client 102 generating a OTP and the authentication server 108 generating a OPT, both using a common algorithm and common input parameters (stored on the client 102 and the server 108), which allow both the client and server to generate matching one time passwords (OTPs).  
in response to receiving validation of the OTP and target biometric feature from the remote computer system, generates a digital authentication for the subset of the electronic information using the captured target biometric feature.
Redberg in the second to last sentence of  [0045] teaches that the authentication server 108 generates a first OTP (see authentication server 412 of fig. 4). After generating the first OTP, the authentication server 412 then sends, through the push server 406, a notification to the client device based on the OTP generator, which corresponds to “in response to receiving validation of the OTP and target biometric feature from the remote computer system, generates …”  
As discussed above, Redberg in [0058] teaches the above steps which the Examiner interprets as corresponding to “generates a digital authentication for the subset of the electronic information using the captured target biometric feature.”
Redberg fails to teach,
configures … the electronic information; 
determines a target biometric feature for authenticating the subset of the electronic information, wherein the target biometric feature is determined based, at least in part, on a sensitivity associated with the subset of the electronic information; 
Shin teaches,
configures … the electronic information; 
Shin in fig. 6 teaches Step 6-2 (see [0111]) the Smartpad (Android) receiving an electronic document that includes an encrypted fingerprint feature point, then in Steps 6-6 to 6-11 of fig. 6 (See [0113-114]) of Shin the Smartpad and it is embedded Fingerprint Reader perform a fingerprint scan of the user. The Examiner interprets this as displaying the “scan fingerprint” (and performing a fingerprint scan) as being in response to receiving the encrypted fingerprint information (“electronic information”) in the electronic document.
determines a target biometric feature for authenticating the subset of the electronic information, 
Shin in fig. 6 teaches Step 6-2 (see [0111]) the Smartpad (Android) receiving an electronic document that includes an encrypted fingerprint feature point, then in Steps 6-6 to 6-11 of fig. 6 (See [0113-114]) of Shin the Smartpad and its embedded Fingerprint Reader perform a fingerprint scan of the user. The Examiner interprets this as performing a fingerprint scan in response to receiving fingerprint information in the electronic document (“determines a target biometric feature”). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches displaying a request for and performing of a biometric scan and generating a one time password in response to the biometric scan, with Shin, which teaches the use of an electronic document that is sent to a client with biometric fingerprint information, which causes the client to display a request for a fingerprint scan that is performed, and then enables the client to attach (“embedding”) biometric information into the electronic document. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of an electronic document, which includes information used by a client device, to allow the client device to attach additional information to the electronic document, which is then forwarded to a server / remote computer.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics for authentication, with Shin, which teaches the use of an electronic document that is sent to a client with biometric information and then the client uses the electronic document to determine the biometric to use for authentication and to also select the biometric based on device capability. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of a server / remote computer to determine the biometric to be used for authentication at the client device.
	Redberg and Shin do not teach,
determines …, wherein the target biometric feature is determined based, at least in part, on a sensitivity associated with the subset of the electronic information;
Harris teaches the above features,
Harris teaches that where a resource risk is greater (“a sensitivity associated with … the electronic information”) that biometrics may be used in addition passwords and other credentials. (Harris, last three sentences [0025]) Harris also teaches the use of multiple types of biometric data such as “fingerprint data, facial recognition data, 3-D body structure data, deoxyribonucleic acid (DNA) data, palm print data, hand geometry data, retinal recognition data, iris recognition data, voice recognition data, etc,” which would require different sensors. (Harris, middle [0031])
Harris also teaches the that authentication can determine sensitivity of two different data (“the subset of the electronic information”) because Harris teaches determining sensitivity of two different files with two different sensitivity levels. (Harris, second sentence [0023])
While Redberg does teach different types of electronic sensors Redberg does not appear to explicitly teach two biometric sensors being used. (Redberg, [0045])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics for authentication, with Shin, which teaches the use of an electronic document that is sent to a client with biometric information and then the client uses the electronic document to determine the biometric to use for authentication and to also select the biometric based on device capability, with Harris, which teaches where a resource risk is determined to be greater (“a sensitivity associated with the electronic information”) that biometrics may be used in addition to other credentials. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to determine whether or not to used biometrics in authentication based on the resource risk / document sensitivity.
Redberg, Shin, and Harris fail to teach,
two or more different biometric sensors; and
Hassan teaches the above features,
However, Hassan teaches “two biometric scanners 106-A, 107-A such as a fingerprint reader, iris scanner, retinal scanner, cameras (for facial recognition), and the like. (Hassan, second half [0022])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics for authentication, with Shin, which teaches the use of an electronic document that is sent to a client with biometric information and then the client uses the electronic document to determine the biometric to use for authentication and to also select the biometric based on device capability, with Hassan, which teaches biometric authentication where two biometric sensors are used. One of ordinary skill in the art would have been motivated to perform such an addition to utilize two biometric sensors for authentication.

Regarding claim 13, Redberg, Shin, Harris, and Hassan teach,
The apparatus of claim 8, wherein the target biometric feature requested by the remote computer system is determined based on a capability of the mobile device.
Shin in fig. 6 teaches Step 6-2 (see [0111]) the Smartpad (Android) receiving an electronic document that includes an encrypted fingerprint feature point, then in Steps 6-6 to 6-11 of fig. 6 (See [0113-114]) of Shin the Smartpad and its embedded Fingerprint Reader perform a fingerprint scan of the user. The Examiner interprets this as performing a fingerprint scan in response to receiving fingerprint information in the electronic document and because the Smartpad includes a Fingerprint Reader (“based on a capability of the device”).

Regarding claim 14, Redberg, Shin, Harris, and Hassan teach,
The apparatus of claim 8, wherein the target biometric feature requested by the remote computer system is determined based on content of the electronic information.
Shin in fig. 6 teaches Step 6-2 (see [0111]) the Smartpad (Android) receiving an electronic document that includes an encrypted fingerprint feature point, then in Steps 6-6 to 6-11 of fig. 6 (See [0113-114]) of Shin the Smartpad and it is embedded Fingerprint Reader perform a fingerprint scan of the user. The Examiner interprets this as performing a fingerprint scan in response to receiving fingerprint information in the electronic document (“determined based on content of the electronic information”).

Regarding claim 16, Redberg, Shin, Harris, and Hassan teach,
The apparatus of claim 8, wherein the target biometric feature requested by the remote computer system is determined by a creator of the electronic information.
The examiner interprets that the “creator” of the electronic information as being the remote computer system and/or the programmer of the remote computer system. 
Shin in fig. 6 teaches Step 6-2 (see [0111]) the Smartpad (Android) receiving an electronic document that includes an encrypted fingerprint feature point, then in Steps 6-6 to 6-11 of fig. 6 (See [0113-114]) of Shin the Smartpad and it is embedded Fingerprint Reader perform a fingerprint scan of the user. The Examiner interprets this as performing a fingerprint scan in response to receiving fingerprint information in the electronic document (“determined based on content of the electronic information”).
The Examiner also notes that the received electronic document that includes the encrypted fingerprint is provided by a server / remote computer.

Regarding claim 18, Redberg, Shin, Harris, and Hassan teach,
A method of authenticating electronic information, the method comprising: 
generating a one-time password using a token stored on a device; 
Redberg in fig. 2 and fig. 4 teaches generating a second OTP (“a one-time password (OTP)”) using a OTP generator 220/406 located in the Client Device 202, as discussed further below. Redberg also teaches, in the last sentence of [0045], using “common input parameters” (“token stored locally on the device”), further explained below.
Specifically, Redberg in the last two sentences of [0045] teaches how the OTP generator in the client device 102 generates the second OTP (“OTP”) from “common input parameters” (“token stored locally”).
The examiner notes that the “common input parameters” of Redberg are common because Redberg teaches the client 102 generating a OTP and the authentication server 108 generating a OPT, both using a common algorithm and common input parameters (stored on the client 102 and the server 108), which allow both the client and server to generate matching one time passwords (OTPs).  
based on the OTP, displaying the 
Redberg in fig. 5 depicts the Client Device 502 (“device”) which includes information being displayed (“displaying the electronic information”). Redberg in fig. 5 specifically teaches the Client Device 502 which displays “Scan fingerprint,” which corresponds to displaying of biometric request on the device.
Because the displaying of the biometric request is performed after the generation of the first OTP, as shown  in fig. 4, the examiner interprets the displaying as occurring based on the first OTP being generating.
as the electronic information is viewed on the device by a viewer, capturing 
Redberg in the middle of [0058] teaches the second OTP generation module 220 generates the second OTP by verifying himself/herself to client OTP generation module 220 via a biometric sensor of client device 202.
using the captured .
Redberg in the middle of [0058] teaches the second OTP generation module 220 generates the second OTP (“OTP”) in response to confirmation by the user of the access request and the access attributes by verifying himself/herself using a biometric sensor of the client device 202 to client OTP generation module 220 via a biometric sensor of client device 202.
Additionally, Redberg teaches multifactor authentication, which includes multiple biometrics, as well as multiple biometrics, as discussed above.
Redberg fails to teach,
based on … , … the electronic information
However, Shin teaches the features above,
Shin in fig. 6 teaches Step 6-2 (see [0111]) the Smartpad (Android) receiving an electronic document that includes an encrypted fingerprint feature point, then in Steps 6-6 to 6-11 of fig. 6 (See [0113-114]) of Shin the Smartpad and it is embedded Fingerprint Reader perform a fingerprint scan of the user. The Examiner interprets this as performing a fingerprint scan in response to receiving fingerprint information in the electronic document (“electronic information”).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics for authentication, with Shin, which teaches the use of an electronic document that is sent to a client with biometric information and then the client uses the electronic document to determine the biometric to use for authentication and to also select the biometric based on device capability. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of a server / remote computer to determine the biometric to be used for authentication at the client device.
	Redberg and Shin fail to teach,
as the electronic information … based, at least in part, on a sensitivity associated with the electronic information;
Harris teaches the above features,
Harris teaches that where a resource risk is greater (“a sensitivity associated with the electronic information”) that biometrics may be used in addition passwords and other credentials. (Harris, last three sentences [0025]) Harris also teaches the use of multiple types of biometric data such as “fingerprint data, facial recognition data, 3-D body structure data, deoxyribonucleic acid (DNA) data, palm print data, hand geometry data, retinal recognition data, iris recognition data, voice recognition data, etc,” which would require different sensors. (Harris, middle [0031])
While Redberg does teach different types of electronic sensors Redberg does not appear to explicitly teach two biometric sensors being used. (Redberg, [0045]) Redberg and Shin do not teach the use of sensitivity of a document to activate a sensor(s).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics for authentication, with Shin, which teaches the use of an electronic document that is sent to a client with biometric information and then the client uses the electronic document to determine the biometric to use for authentication and to also select the biometric based on device capability, with Harris, which teaches where a resource risk is determined to be greater (“a sensitivity associated with the electronic information”) that biometrics may be used in addition to other credentials. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to determine whether or not to used biometrics in authentication based on the resource risk / document sensitivity.
Redberg, Shin, and Harris fail to teach,
as the electronic information … capturing at least two target biometric features …
Hassan teaches the above features,
However, Hassan teaches “two biometric scanners 106-A, 107-A such as a fingerprint reader, iris scanner, retinal scanner, cameras (for facial recognition), and the like. (Hassan, second half [0022])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics for authentication, with Shin, which teaches the use of an electronic document that is sent to a client with biometric information and then the client uses the electronic document to determine the biometric to use for authentication and to also select the biometric based on device capability, with Hassan, which teaches biometric authentication where two biometric sensors are used. One of ordinary skill in the art would have been motivated to perform such an addition to utilize two biometric sensors for authentication.

Regarding claim 19, Redberg, Shin, Harris, and Hassan teach,
The method of claim 18 further comprising, 
determining the at least two target biometric features based on the OTP.
The examiner interprets determining the biometric feature based on the OTP as determining the biometric feature using either the “electronic document” of Shin or the push server sending a notification in fig. 4 of Redberg. Both of these occur after the “first OTP” of Redberg is provided to the authentication server 412, as shown at the start of fig. 4 of Redberg. Additionally, Redberg teaches multifactor authentication, which includes multiple biometrics, as well as multiple biometrics, as discussed above.

Regarding claim 20, Redberg, Shin, Harris, and Hassan teach,
The method of claim 18 wherein the OTP is a first OTP, the method further comprising: 
The examiner interprets this generation of the OTP as corresponding to the OTP1 of step 1 of fig. 6 of the application.
capturing the at least two target biometric feature; 
Redberg in the middle of [0058] teaches the second OTP generation module 220 generates the second OTP by verifying himself/herself to client OTP generation module 220 via a biometric sensor of client device 202. Additionally, Redberg teaches multifactor authentication, which includes multiple biometrics, as well as multiple biometrics, as discussed above.
generating a second OTP based on the captured at least two target biometric feature in combination with the token stored on the device; and 
The examiner interprets this generation of the second OTP as corresponding to the OTP2 of step 3 of fig. 6 of the application.
Redberg in the middle of [0058] teaches the second OTP generation module 220 generates the second OTP by verifying himself/herself to client OTP generation module 220 via a biometric sensor of client device 202.
using the captured target biometric feature and the second OTP to authenticate the electronic information.
Redberg in fig. 2 and fig. 4 teaches generating a second OTP (“a one-time password (OTP)) using a OTP generator 220/406 located in the Client Device 202. 
Specifically, Redberg in the last two sentences of [0045] teaches how the OTP generator in the client device 102 generates the second OTP (“OTP”) that is the same as a first OTP generated in the authentication server 108 using a common OPT generation scheme and the same or “common input parameters” (“token”). The matching of these first and second OTP, as taught in the last sentence of [0034] and [0046-47], authenticates the user. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Redberg, in view of Shin, in view of Harris, in view of Hassan, and further in view of US 2021/0266737 to Burke (hereinafter Burke).
Regarding claim 3, Redberg, Shin, Harris, Hassan, and Burke teach,
The apparatus of claim 1 wherein the application determines the target biometric credentials based on a location of the device.
Burke in the second half of [0029] teaches “interactive computing device may then identify the physical environment (e.g., store, access-controlled building, automobile, etc.), and automatically select the corresponding biometric validation for the user's location.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics and one time passwords, with Burke, which teaches an application use of the user’s location to select a corresponding biometric for validation. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability for an application which performs authentication to choose the biometric to be used based on the location of the user. 

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Redberg, in view of Shin, in view of Harris, in view of Hassan, and further in view of US 10,552,594 to Phillips (hereinafter Phillips).  
Regarding claim 5, Redberg, Shin, Harris, Hassan, and Phillips teach,
The apparatus of claim 1 wherein the target biometric credentials comprise a sequence of biometrics features.
	Phillips in claim 6 teaches “where the first electronic biometric information is a combination of fingerprint information and at least one of: retina information, voice information, and facial information.” The Examiner interprets these as a sequence of multiple biometrics.	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics and one time passwords, with Phillips, which teaches using two biometrics such as a fingerprint and one of retina information, voice information, and facial information. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of requiring a second biometric for the purpose of increasing security by using two, instead of one, biometric.

Regarding claim 7, Redberg, Shin, Harris, Hassan, and Phillips teach,
The apparatus of claim 1, the authentication process further comprising: 
requiring a first target biometric credentials for a first field of the electronic information; and 
requiring a second target biometric credentials for a second field of the electronic information.
Phillips in claim 6 teaches “where the first electronic biometric information is a combination of fingerprint information and at least one of: retina information, voice information, and facial information.” The examiner interprets these as a “first target biometric” and a “second target biometric”, and the examiner also interprets the memory storage locations of the two biometrics as corresponding to a “first field” and a “second field.”	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics and one time passwords, with Phillips, which teaches using two biometrics such as a fingerprint and one of retina information, voice information, and facial information. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of requiring a second biometric for the purpose of increasing security by using two, instead of one, biometric.

Regarding claim 15, Redberg, Shin, Harris, Hassan, and Phillips teach,
The apparatus of claim 8, wherein the target biometric feature comprises a combination of two or more biometric features.
Phillips in claim 6 teaches “where the first electronic biometric information is a combination of fingerprint information and at least one of: retina information, voice information, and facial information.” The examiner interprets these as a “first target biometric” and a “second target biometric”, and the examiner also interprets the memory storage locations of the two biometrics as corresponding to a “first field” and a “second field.”	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics and one time passwords, with Phillips, which teaches using two biometrics such as a fingerprint and one of retina information, voice information, and facial information. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of requiring a second biometric for the purpose of increasing security by using two, instead of one, biometric.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Redberg, in view of Shin, in view of Harris, in view of Hassan, and further in view of US 2015/0358316 to Cronin (hereinafter Cronin).  
Regarding claim 6, Redberg, Shin, Harris, Hassan, and Cronin teach,
The apparatus of claim 1 
wherein the authenticator is a first authenticator, the device is a first device and the target biometric feature a first target biometric feature, the authentication process further comprising: 
Redberg teaches the above features, as discussed in the rejection of claim 1, above.
Redberg does not teach using a second device to capture a second biometric reading from a second authenticator,
prompting a second authenticator for a second target biometric feature; 
capturing the second target biometric feature submitted by the second authenticator using a biometric sensor of a second device; 
However, Cronin teaches two separate devices capturing two separate biometric readings,
Cronin in claim 1 teaches a first user that requires second biometric authentication data from one or more second users (“second authenticator”), where a second user device provides a second biometric authentication data. Cronin in the second sentence of [0007] also discusses “group biometric authentication of this nature would be useful for actions that require multiple individuals to authorize an action, including financial transactions or tax filings.”
Redberg also teaches the following, 
validating the second target biometric feature submitted by the second authenticator; 
generating a second authentication using a combination of the second OTP and the second target biometric feature; and 
authenticating the electronic information by embedding the first and second authentications into the electronic information.
As discussed above in the rejection of claim 1, Redberg in [0058] teaches the above limitations of claim 6.	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics and one time passwords, with Cronin, which teaches performing two separate biometric authentications on two different devices in order to authorize access.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of requiring two different users, using two different devices, in order to complete authentication to grant access.

	Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Redberg, in view of Shin, in view of Harris, in view of Hassan, in view of Phillips, and further in view of US 2017/0068956 to Jones (hereinafter Jones).
Regarding claim 9, Redberg, Shin, Harris, Hassan, Phillips, and Jones teach,
The apparatus of claim 8 wherein the OTP is a second OTP ("sOTP"), the application: 
Redberg, as discussed above in the rejection of claim 8, teaches generating the OTP.
Redberg does not teach the following features related to the client device generating two OTPs,
generates a first one-time password ("fOTP") using the token stored on the device; 
The examiner interprets the first and second OTP in accordance with fig. 6 of the application, where the same device 101 generates both the first and second OTP. This examiner interprets this as different than the invention of claim 6, where a second user device generates a second OTP based on a second biometric verification / authentication. 
However, Jones teaches the above features,
Jones in [0067] teaches a wearable device that senses a first action and a second action (i.e., biometrics) and then “and when one of the actions is sensed by the wearable device, the wearable device communicates the appropriate response token to the system.” The examiner interprets Jones’s response tokens as correspond to the “first OTP” and the “second OTP.”
Redberg and Jones teach the following, 
and using the fOTP, locates s of the electronic information for display on the device; and 
As discussed above, Redberg in fig. 5 teaches the client device displaying the information (e.g., “scan fingerprint”) on the client device 502. Jones in [0067] teaches using a token to determine a single biometric. 
Redberg and Jones fail to teach the underlined features,
and using the fOTP, locates two or more subsets of the electronic information for display on the device; and 
However, Phillips teaches using a single token to locate multiple electronic information (e.g., multiple biometrics),
Phillips in claim 6 teaches “where the first electronic biometric information is a combination of fingerprint information and at least one of: retina information, voice information, and facial information.” The Examiner interprets these as a sequence of multiple biometrics. 
Jones teaches,
initiates a discrete authentication process for each of the subsets.
Jones in the second half of [0067] teaches a wearable device that senses a first action and transmits a first and second action (biometrics), in response to a system request using the token, and responds to each request by verifying the actions / biometrics. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches a client transmitting identifiers used by a server to generate a OTP and also transmitting a OTP to the server after biometric authentication is performed, with Jones, which teaches using tokens to select specific biometrics for sensing and sending response tokens when the biometric sensing is verified.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to perform multiple biometric readings and pass a response token to a server to confirm that the biometric readings have been performed.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics and one time passwords, with Phillips, which teaches using two biometrics such as a fingerprint and one of retina information, voice information, and facial information. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of requiring a second biometric for the purpose of increasing security by using two, instead of one, biometric.

Regarding claim 10, Redberg, Shin, Harris, Hassan, and Jones teach,
The apparatus of claim 8 wherein the authentication process independently determines the target biometric feature for each subset.
As discussed above, Jones teaches that multiple biometrics / actions are each verified / authenticated at the wearable device, and responses to each biometric are sent from the wearable device to the system. Additionally, Phillips teaches that each subset may include multiple biometrics.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches a client transmitting identifiers used by a server to generate an OTP and also transmitting a OTP to the server after biometric authentication is performed, with Jones, which teaches using tokens to select specific biometrics for sensing and sending response tokens when the biometric sensing is verified.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to perform multiple biometric readings and pass a response token to a server to confirm that the biometric readings have been performed.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics and one time passwords, with Phillips, which teaches using two biometrics such as a fingerprint and one of retina information, voice information, and facial information. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of requiring a second biometric for the purpose of increasing security by using two, instead of one, biometric.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Redberg, in view of Shin, in view of Harris, in view of Hassan, in view of Cronin, in view of Phillips, and further in view of Jones,
Regarding claim 11, Redberg, Shin, Harris, Hassan, Jones and Phillips teach,
The apparatus of claim 8, wherein the device is a first device and the subset a first subset, the remote system is configured to coordinate: 
authentication of a first subset of the electronic information using the first device; and
As discussed above, Jones teaches that multiple biometrics / actions are each verified / authenticated at the wearable device (“first device”), and responses to each biometric are sent from the wearable device to the system. Additionally, Phillips teaches that each subset may include multiple biometrics.
However, Jones and Phillips do not teach,
authentication of a second subset of the electronic information using a second device.
However, Cronin teaches two separate devices capturing two separate biometric readings,
The examiner notes that the rejection of this feature is similar to the rejection of claim 6. 
Cronin in claim 1 teaches a first user that requires second biometric authentication data from one or more second users (“second authenticator”), where a second user device provides a second biometric authentication data. Cronin in the second sentence of [0007] also discusses “group biometric authentication of this nature would be useful for actions that require multiple individuals to authorize an action, including financial transactions or tax filings.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches a client transmitting identifiers used by a server to generate an OTP and also transmitting a OTP to the server after biometric authentication is performed, with Jones, which teaches using tokens to select specific biometrics for sensing and sending response tokens when the biometric sensing is verified.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to perform multiple biometric readings and pass a response token to a server to confirm that the biometric readings have been performed.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics and one time passwords, with Phillips, which teaches using two biometrics such as a fingerprint and one of retina information, voice information, and facial information. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of requiring a second biometric for the purpose of increasing security by using two, instead of one, biometric.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics and one time passwords, with Cronin, which teaches performing two separate biometric authentications on two different devices in order to authorize access.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of requiring two different users, using two different devices, in order to complete authentication to grant access.

Regarding claim 12, Redberg, Shin, Harris, Hassan, Jones and Phillips teach,
The apparatus of claim 11, wherein the first device uses a first OTP to access the first subset of electronic information and the second device uses a second OTP to access the second subset of the electronic information.
As discussed above in the rejection of claim 11, Jones teaches that multiple biometrics / actions are each verified / authenticated at the wearable device (“first device”), and responses to each biometric are sent from the wearable device to the system. 
As discussed above in the rejection of claim 11, Cronin teaches performing biometric authentications by multiple users on at least two different user devices in order to complete an authentication. This teaching is similar to the teaching used in the rejection of claim 6. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Redberg, in view of Shin, in view of Harris, in view of Hassan, and further in view of US 2015/0120557 to Zhang (hereinafter Zhang).
Regarding claim 17, Redberg, Shin, Harris, Hassan, and Zhang teach,
The apparatus of claim 8, wherein the target biometric feature is randomly selected by the remote computer system from a group of biometric features that are capable of being captured by the device.
Zhang in the first sentence of [0122] teaches a transaction server that randomly selects the type of biometric verification data to be collected from a particular transaction device.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Redberg, which teaches the use of biometrics and one time passwords, with Zhang, which teaches a server randomly selecting a biometric for verification to be used by a client / user device. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability for the server to select the biometric randomly in order to make it difficult for a hacker to anticipate the biometric being used for verification / authentication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./


/HENRY TSANG/Primary Examiner, Art Unit 2495